Citation Nr: 0809885	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-43 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected abdominal flank scar.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left hand scars.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected right hand scars.

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected right leg scar.  

6.  Entitlement to an increased disability rating for 
service-connected post- traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  

REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1967 to April 1971.  Among his decorations are 
the Purple Heart and Combat Action Ribbon.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky which, in part, granted service 
connection for bilateral hearing loss, PTSD and four scar 
disabilities (of the abdominal flank, left hand, right hand 
and right medial leg).  Noncompensable disability ratings 
were awarded, with the exception of PTSD, which received a 
10 percent disability rating.  The veteran filed a notice of 
disagreement in regards to the November 2003 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claims and confirmed 
the RO's findings in a December 2004 statement of the case 
(SOC).  The appeal was perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in December 2004.

This case was remanded by the Board in October 2006 for 
additional evidentiary and procedural development.  This was 
accomplished, and in August 2007 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claims for 
increased disability ratings.  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.

Issues not on appeal

In a Statement in Support of Claim (VA Form 21-4138) dated 
November 4, 2004 (which served as the veteran's notice of 
disagreement as to the issues currently on appeal), the 
veteran requested service connection for arthritis, claimed 
to be  secondary to his service-connected scars.  That issue 
has not yet been addressed by the RO, and it is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's bilateral hearing loss is currently manifested 
by no more than level I hearing impairment in the right ear 
and level I hearing impairment in the left ear.

2.  The competent medical evidence of record indicates that 
the veteran's abdominal flank scar is currently asymptomatic.  

3.  The competent medical evidence of record indicates that 
the veteran's left hand scars are currently asymptomatic.

4.  The competent medical evidence of record indicates that 
the veteran's right hand scars are currently asymptomatic.

5.  The competent medical evidence of record indicates that 
the veteran's right leg scar is currently asymptomatic.

6.  The competent medical and other evidence of record 
indicates that the veteran's PTSD is currently manifested by 
difficulty sleeping, nightmares and anxiousness.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.85, Diagnostic Code 6100, 
4.86 (2007).

2.  The criteria for a compensable disability rating for the 
abdominal flank scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 
(2007).

3.  The criteria for a compensable disability rating for the 
left hand scars have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 (2007).

4.  The criteria for a compensable disability rating for the 
right hand scars have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 (2007).

5.  The criteria for a compensable disability rating for the 
right leg scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 (2007).

6.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks compensable disability ratings for service-
connected bilateral hearing loss and scars of the abdominal 
flank, bilateral hands and right medial leg.  The veteran 
also seeks an increased disability rating for his service-
connected PTSD, which is currently evaluated at 10 percent 
disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in October 2006.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide the 
veteran with notice pursuant to the Dingess v. Nicholson, 19 
Vet. App. 473 (2006); to inquire of the veteran whether there 
were additional medical records which were pertinent to his 
claims and obtain updated treatment records from the VA 
Medical Center (VAMC) in Nashville; and to schedule the 
veteran for VA examinations to determine the current severity 
of his service-connected bilateral hearing loss and PTSD.  
The AOJ was then to readjudicate the claims.  

The veteran was subsequently furnished with Dingess notice in 
November 2006.  This will be described in detail immediately 
below.  Updated treatment records from the Nashville VAMC 
were associated with the claims folder, and VA examinations 
were completed in May 2006, May 2007 and June 2007.  Finally, 
the AMC readjudicated the claims in the August 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the AMC dated November 29, 2006 [issued 
subsequent to the Board's October 2006 remand], which 
informed him that "the evidence must show that your service-
connected disability has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
November 2006 letter, along with an additional letter from 
the RO dated February 13, 2002.  Specifically, the veteran 
was advised in the November 2006 letter that VA is 
responsible for obtaining records from any Federal agency, to 
include military records, outpatient records from VA 
treatment facilities and records from the Social Security 
Administration.  Both the February 2002 and November 2006 
letters further indicated that a VA examination would be 
scheduled if necessary to adjudicate his claims.  With 
respect to private treatment records, the November 2006 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with both letters, and the veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The November 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in original].  

The November 2006 VCAA letter also specifically requested of 
the veteran: 
"If there is any other evidence or information that you 
think will support your claim[s], please let us know.  If you 
have any evidence in your possession that pertains to your 
claim[s], please send it to us."  These requests comply with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159 (b) in that the RO informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in November 2003.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with additional VCAA 
notice through the November 2006 VCAA letter and his claims 
were readjudicated in the August 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced November 2006 VCAA letter as 
well as in the August 2007 SSOC, both of which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the November 2006 letter and in the August 2007 SSOC as to 
examples of evidence that would be pertinent to a disability 
rating, such as medical treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.  

The veteran was specifically instructed in the November 2006 
VCAA letter as follows:  "Identify any recent medical 
examinations, hospitalizations or treatment pertaining to 
your service connected bilateral hearing loss, scars and PTSD 
with depressed mood."  See the November 29, 2006 VCAA 
letter, page 2.   

With respect to effective date, the August 2007 SSOC 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the SSOC as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In any event, because all claims are being denied, the matter 
of an effective date for an increased rating is moot.

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the November 2006 
VCAA letter and the August 2007 SSOC.  The Board notes there 
is no prejudice to the veteran concerning the timing of 
Dingess notice, as after receipt of the SSOC the veteran, 
through his representative, subsequently indicated that he 
had no additional evidence to submit.  See the September 24, 
2007 Statement of Accredited Representative in Appealed Case. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, slip op. at 5-6.  

The Board finds that the November 2006 VCAA letter to the 
veteran specifically advised him that an increased disability 
rating would require a showing that the veteran's conditions 
had worsened.  See the November 29, 2006 VCAA letter, page 5.  
In addition, the August 2007 SSOC invited evidence that would 
demonstrate limitations in the veteran's daily life and work, 
such as "[s]tatements from employers as to job performance, 
lost time, or other information regarding how your 
condition(s) affect your ability to work;" and "statements 
discussing your disability symptoms from people who have 
witnessed how they affect you."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  In his November 4, 2004 
notice of disagreement and his December 16, 2004 substantive 
appeal, the veteran specifically indicated his review of the 
pertinent provisions of the rating criteria for his service-
connected disabilities and made specific arguments as to why 
he warranted assignment of higher ratings based on such.  It 
is therefore clear that the veteran was aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notices given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.  
The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA medical 
treatment of the veteran.  He was also afforded VA 
examinations in August 2003, September 2003, May 2006, May 
2007 and June 2007.  The reports of these examinations 
reflect that the examiners reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
appropriate examinations and rendered appropriate diagnoses 
and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.
  
1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in 
September 2001, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

On VA audiological evaluation in August 2003, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	30	25	30	45	55	38.8
Right (dB)	25	35	45	50	65	48.8

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.

On VA audiological evaluation in May 2006, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	35	35	40	50	60	46.3	
Right (dB)	30	40	45	55	70	52.5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.

On VA audiological evaluation in May 2007, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	35	35	45	50	60	47.5
Right (dB)	30	35	45	55	70	51.3

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.

Review of the results of the VA audiology examinations shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level I in the right ear (the veteran's more severe right 
ear average from the May 2006 VA audiological examination) 
with level I in the left ear (the veteran's more severe left 
ear average from the May 2007 VA audiological examination) 
results in a noncompensable disability rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, the right ear shows 
thresholds of 55 or greater in only two of the four Hertz 
frequencies and the left ear shows thresholds of 55 or 
greater in only one of the four Hertz frequencies.  38 C.F.R. 
§ 4.86(a) thus is not applicable.  In addition, there is no 
evidence of 30 or less at the 1000 Hertz frequency or 70 or 
greater at the 2000 Hertz frequency in either ear, so (b) is 
also inapplicable.

The VA examination reports of record document that the 
veteran has diminished hearing.  This is not in dispute -- 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2007).  With respect to the 
assignment of an increased rating, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appear to have been no medical 
findings and no other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, September 21, 2001.  Staged 
ratings are not appropriate.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected abdominal flank scar.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left hand scars.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected right hand scars.

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected right leg scar.  

Analysis

The veteran's scars are the result of shrapnel wounds in 
Vietnam.

For the sake of economy, the Board will analyze the scar 
claims together, as they are rated under the same diagnostic 
code at the same percentage and according to the medical 
evidence show similar symptomatology.

Assignment of diagnostic code

The veteran's service-connected abdominal flank, left hand, 
right hand and right medial leg scars are currently rated 
under 38 C.F.R. 4.118, Diagnostic Code 7805 (2007) [scars, 
other].  

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from September 2001, so 
both the former and current schedular criteria are 
theoretically  applicable.  
See VAOPGCPREC 7-2003 [where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies].  However, Diagnostic Code 
7805, [scars, other], which calls for rating based on 
limitation of function of the affected part, was not amended.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 7805.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Board has considered the application of other diagnostic 
codes referable to scars.  None are applicable in this case.  
The veteran's scar, are not on the head, face or neck, and 
are not described a deep.  The scars, although superficial, 
do not cover an extensive area, are not unstable (the August 
2003 VA examiner noted no loss of skin covering over the 
scars), and do not produce pain or tenderness during 
examination (indeed, he specifically denied pain during the 
August 2003 VA examination).  Therefore, the use of 
Diagnostic Codes 7800-7804 is not appropriate.

The Board additionally observes that no underlying muscle 
injuries have been medically identified, so rating the 
disabilities, or any of them, under 38 C.F.R. § 4.73 [muscle 
injuries] is not appropriate.

The veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate.  Accordingly, the Board will continue to analyze 
the veteran's scars under Diagnostic Code 7805.

Schedular rating

Under Diagnostic Code 7805, scars are evaluated on the basis 
of any related limitation of function of the body part that 
they effect.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).

Although a number of rating criteria are potentially 
applicable, as will be discussed immediately below there is 
no functional loss resulting from any scars.  The Board will 
therefore refrain from setting out the diagnostic codes, 
since they cannot be applied.  

The evidence of record shows that the veteran's service-
connected scars are currently asymptomatic, and cause no 
limitation of function of the body parts they affect.  
Specifically, the veteran presented for a VA examination in 
August 2003 and reported that he had "no pain or discomfort 
related to the shrapnel [injury]." Moreover, the examiner 
specifically stated the veteran was "asymptomatic with 
regards to the shrapnel."  Physical examination at that time 
revealed that the abdominal flank scar was small, with 
irregular hypopigmentation.  There were small linear scars on 
the dorsum of both hands which evidenced "no palpable 
material," and the scar over the right medial aspect of his 
leg was noted as "well-healed."  The examiner's impression 
was "history of multiple shrapnel wounds, but generally 
asymptomatic with regard to these."  

Review of the VA outpatient records demonstrates that during 
his initial visit to the Clarksille Community-Based 
Outpatient Clinic in August 2001, the veteran's skin 
examination was pertinently normal (except for a skin tag on 
his right eye).  The veteran subsequently presented to the 
dermatology clinic on November 2002 concerning a lesion on 
his lower eyelid; not once did he mention the service-
connected scars or any complaints associated with such.  The 
remainder of the veteran's VA outpatient treatment records 
are negative for any complaints or findings associated with 
his service-connected scars.  See generally Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

In summary, the medical evidence of record does not indicate 
that the veteran's service-connected abdominal flank, 
bilateral hand and right leg scars cause any functional loss 
or indeed any other problems; instead, the evidence of record 
reveals they are completely asymptomatic.  Accordingly, the 
criteria for compensable evaluations have not been met, and 
the veteran's claims are denied.

Fenderson considerations

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected scar 
disabilities.  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
scars have not changed appreciably since the veteran filed 
his claim.  There are no medical findings and no other 
evidence which would allow for the assignment of compensable 
disability ratings at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that noncompensable disability ratings were properly assigned 
for the entire period from the date of service connection, 
September 21, 2001.  Staged ratings are therefore not 
appropriate.

6.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 10 percent 
disabling.  

Relevant law and regulations

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  

In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 10 
percent disabling.  

With respect to the criteria for a 30 percent rating, the 
Boards looks to the record for symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The veteran evidenced depressed mood during his September 
2003 VA psychiatric examination.  However, the record 
indicates that the veteran's depressed mood was related to 
then-recent personal tragedies, not to his Vietnam-related 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
[the Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so].

In particular, the September 2003 VA examiner stated that the 
veteran's depressive symptoms "can probably be attributed to 
the effects of the lo[ss] of his son and the emotional 
turmoil this caused," as opposed to the veteran's service-
connected PTSD.  That the veteran's depressed mood is not 
associated with service-connected PTSD is further supported 
by an August 2001 VA outpatient record, which indicates the 
veteran's depression symptoms were "situational" in that 
they were related to the veteran's having lost his son and 
two close friends in the past 12 months.  

In any event, it appears that the veteran's depression 
symptoms have since resolved, as a subsequent April 2007 VA 
depression screening was negative.  Significantly after 
conducting a mental status examination the June 2007 VA 
examiner stated that the veteran was "no longer exhibiting 
symptoms of depression".

Anxiety and chronic sleep impairment were noted in the 
September 2003 and June 2007 VA examination reports.  

Neither the September 2003 or June 2007 VA examiners 
identified the presence of suspiciousness.  With respect to 
panic attacks, the veteran specifically denied such during 
the June 2007 VA examination.  Finally, with respect to mild 
memory loss, no memory problems were identified by the 
September 2003 VA examiner, and the June 2007 VA examiner 
found the veteran's remote, recent and immediate memory to be 
normal upon testing.  


The above-cited evidence indicates most if not all of the 
criteria necessary for a 
30 percent rating are not met.  The veteran's main problem 
with respect to his service-connected PTSD is his difficulty 
with sleeping, nightmares and anxiety.  Moreover, according 
to the June 2007 VA examiner, the veteran's symptoms do not 
decrease work efficiency and ability to perform occupational 
tasks.  As detailed in the law and regulations portion above, 
these symptoms fit precisely into the criteria for a 10 
percent rating.  

The Board additionally observes that the assigned GAF scores, 
65 in September 2003 and 63 in June 2007, appear to be 
reflective of mild symptoms and are congruent with the 
examination findings which have been recapitulated above. 

Also speaking to the mild nature of the veteran's PTSD is the 
fact there is little evidence (other than the two examination 
reports which were scheduled in connection with the veteran's 
increased rating claim) which discuss the veteran's current 
PTSD symptomatology.  It does not in fact appear that the 
veteran is seeking psychiatric treatment, nor does it appear 
that psychiatric treatment is required due to the veteran's 
"mild" PTSD symptoms.  See Forshey, supra.  

Moreover, the September 2003 VA examiner specifically 
utilized the word "mild" in discussing the veteran's PTSD 
symptomatology, and the June 2007 VA examiner found that the 
veteran did not even meet the DSM-IV criteria for a current 
diagnosis of PTSD [instead offering a diagnosis of anxiety 
disorder NOS.]  This evidence speaks to the low level of 
severity of the veteran's symptoms.

Thus, a 30 percent disability rating is not warranted under 
Diagnostic Code 9411.

The evidence of record also does not indicate that the 
veteran meets the criteria for a 50 percent disability 
rating.  Neither VA examiner identified the presence of 
flattened affect, or circumstantial, circumlocutory, or 
stereotyped speech.  As detailed above, there is no evidence 
of memory problems or panic attacks, let alone panic attacks 
more than once a week.  Furthermore, the veteran does not 
evidence difficulty in understanding complex commands or 
impaired abstract thinking, as the September 2003 VA examiner 
noted he was "logical and goal-directed" in his thinking 
and the June 2007 VA examiner indicated the veteran's thought 
process was "unremarkable."  Additionally, though the 
September 2003 VA examiner indicated the veteran's judgment 
was "limited," the subsequent June 2007 report indicates 
the veteran "understands outcome of behavior" and exhibited 
no judgment problems.  Finally, there is no evidence of 
disturbances of motivation and mood or difficulty in 
establishing effective work and social relationships, with 
the June 2007 VA examiner noting that the veteran evidence no 
deficiencies in family relations, work, or mood.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran specifically denied 
suicidal thoughts at both VA examinations, and the June 2007 
VA examiner found no evidence of obsessional rituals which 
interfere with routine activities.  Nor is there evidence of 
illogical, obscure or irrelevant speech or near-continuous 
panic or depression, as discussed above.  The veteran was 
described as an "articulate, friendly individual" in 
September 2003 and "cooperative, relaxed and attentive" in 
June 2007.  There is no evidence of spatial disorientation, 
and the evidence shows the veteran maintains his personal 
appearance and hygiene.  Finally, there is no evidence of 
impaired impulse control, with the June 2007 VA examiner 
describing the veteran's impulse control as "good," and as 
detailed above the veteran evidences no deficiencies with 
family relations or work issues.

Finally, the record indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name, or inability to 
perform activities of daily living.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 10 percent evaluation.   

Fenderson considerations

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected PTSD.  See 
Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PSTD has not changed appreciably since the veteran filed his 
claim.  Indeed, the veteran specifically reported to the June 
2007 VA examiner that, with the exception of having more 
nightmares and night sweats, all of his symptoms of PTSD have 
remained the same since the time of the September 2003 VA 
examination.

There appears to have been no medical findings and no other 
evidence which would allow for the assignment of a disability 
rating in excess of 10 percent at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds the 10 percent disability ratings was properly 
assigned for the entire period from the date of service 
connection, September 21, 2001, and staged ratings are not 
appropriate.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
hearing loss, scars or PTSD result in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating in this decision.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance]; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected bilateral hearing loss, 
scars and PTSD.  
The benefits sought on appeal are accordingly denied.  












	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to an increased disability rating for a service-
connected abdominal flank scar is denied.

Entitlement to an increased disability rating for service-
connected left hand scars is denied.

Entitlement to an increased disability rating for service-
connected right hand scars, dorsum is denied.

Entitlement to an increased disability rating for a service-
connected right leg scar is denied.  

Entitlement to an increased disability rating for service-
connected PTSD is denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


